                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                      Case No. 18-21835-Civ-SCOLA/TORRES


UNITED STATES OF AMERICA,

             Plaintiff,

v.

NORMA ISABEL BORGONO,
a/k/a Norma Isabel Borgono Bedoya,

            Defendant.
______________________________________/

               ORDER ON PLAINTIFF’S MOTION TO STRIKE

      This matter is before the Court on the United States of America’s (“Plaintiff”

or the “Government”) motion to strike Norma Isabel Borgono’s (“Defendant” or “Ms.

Borgono”) jury demand and laches defense. [D.E. 40]. Defendant responded to

Plaintiff’s motion on June 3, 2019 [D.E. 43] to which Plaintiff replied on June 10,

2019. [D.E. 44]. Therefore, Plaintiff’s motion is now ripe for disposition. After

careful consideration of the motion, response, reply, relevant authority, and for the

reasons discussed below, Plaintiff’s motion to strike is GRANTED.




                                         1
                                    I.    ANALYSIS

      This is a denaturalization case pursuant to 8 U.S.C. § 1451(a)1 in which

Plaintiff seeks an order revoking the admission of Defendant’s U.S. citizenship and

the cancellation of her certificate of naturalization.    Plaintiff seeks to strike (1)

Defendant’s jury trial demand, and (2) laches defense. Defendant opposes the relief

sought because the Government has failed to meet its burden for a motion to strike

nor has Plaintiff presented a compelling reason for the Court to rule on this issue at

this early stage of the case. Instead, Defendant contends that Plaintiff’s arguments

should be adjudicated on a motion for summary judgment, as opposed to a motion to

strike, so that each party has an opportunity to develop the record and complete

discovery. We will discuss the arguments presented in turn.

      A.     Whether Defendant’s Jury Demand Should be Stricken

      Plaintiff’s initial argument is that Defendant does not have a right to a jury

trial. “[T]he right to a jury trial in the federal court is to be determined as a matter

of federal law.” Phillips v. Kaplus, 764 F.2d 807, 812 (11th Cir. 1985).           Rule

38 provides for a jury trial only where the right is “declared by the Seventh

Amendment to the Constitution” or “provided by a federal statute.” Fed. R. Civ. P.

38(a). Rule 39(a) clarifies that, when a jury trial is demanded, the action must be

tried by a jury on all issues so demanded “unless . . . the court, on motion or on its


1     The statute provides for the revocation or setting aside of a citizen’s
naturalization where “the order and certificate of naturalization” were “illegally
procured or [were] procured by concealment of a material fact or by willful
misrepresentation.” Id.
                                      2
own, finds that on some or all of those issues there is no federal right to a jury

trial.” Fed. R. Civ. P. 39(a)(2). Determining whether a right to a jury trial exists

turns on whether the claims are historically cognizable at law or considered

equitable. See Phillips, 764 F.2d at 813. “For those claims which traditionally were

cognizable at law, the right to a jury is generally preserved; for those claims which

historically were considered equitable, no jury trial is mandated.” Id. In other

words, “the right to a jury trial does not extend to cases in which only equitable

rights are at stake.” Waldrop v. Southern Co. Servs., 24 F.3d 152, 156 (11th Cir.

1994) (citation omitted).

      Plaintiff claims that Defendant does not have the right to a jury trial for at

least two important reasons.2     First, Plaintiff contends that there is no federal

statute that provides for a jury trial in the context of a denaturalization proceeding.

See, e.g., 8 U.S.C. 1451. Second, Plaintiff asserts that the Seventh Amendment is

inapplicable because it only confers a jury trial on claims that are historically

cognizable at law. See Waldrop, 24 F.3d at 156 (“[T]he right to a jury trial does not

extend to cases in which only equitable rights are at stake.”) (citing Curtis v.

Loether, 415 U.S. 189, 197 (1974)). Because the Supreme Court has repeatedly held


2       Alternatively, Plaintiff suggests that Defendant’s jury trial demand fails for
an entirely separate reason because the amount in question does not exceed twenty
dollars as alleged in the complaint. See U.S. Const. amend. VII (“In Suits at
common law, where the value in controversy shall exceed twenty dollars, the right
of trial by jury shall be preserved.”). This means that, in addition to Supreme Court
precedent holding that a denaturalization proceeding is not an action at law for
Seventh Amendment purposes, Plaintiff argues that this case fails to meet the
constitutionally required amount in controversy for a jury trial.
                                            3
that a denaturalization proceeding is a suit in equity, Plaintiff insists that

Defendant has no right to a jury trial under the Seventh Amendment.              See

Fedorenko v. United States, 449 U.S. 490, 516 (1981) (“[T]his Court has held that a

denaturalization action is a suit in equity.”) (citing Knauer v. United States, 328

U.S. 654, 671 (1946); Luria v. United States, 231 U.S. 9, 27 (1913)). Accordingly,

Plaintiff concludes that its motion to strike Defendant’s jury demand must be

granted.

      Defendant’s response is that Plaintiff’s motion lacks merit because, while the

Government focuses heavily on the right to a jury trial pursuant to the Seventh

Amendment3, Plaintiff ignores Defendant’s right to a jury trial under the Fifth and

Sixth Amendments. Defendant argues that the Fifth Amendment guarantees that

no one will be deprived without “due process of law,” and that the Sixth Amendment

provides that “[i]n all criminal prosecutions, the accused shall enjoy the right to a

speedy and public trial, by an impartial jury.” United States v. Gaudin, 515 U.S.

506, 510 (1995).4




3      Defendant concedes that the Seventh Amendment does not provide a right to
a jury trial in a denaturalization case. [D.E. 43] (“Although the Supreme Court has
concluded that a jury trial is not required by the Seventh Amendment, because
denaturalization is not a ‘suit at common law, there are obvious distinctions present
here.”) (internal citations omitted).

4      Defendant suggests that the Supreme Court in Gaudin opened the door to
the right to a jury trial in a denaturalization proceeding and that the Court either
overruled or distinguished its prior precedent on this issue.
                                           4
      To further bolster her position, Defendant provides a history of Supreme

Court precedent dating back to 1943 where the Court purportedly recognized that

denaturalization claims are not equitable matters because they risk stripping a

defendant of substantial rights. See Schneiderman v. United States, 320 U.S. 118,

160 (1943).   Defendant then claims that the Supreme Court has described civil

denaturalization proceedings as penal in nature and that the Government cannot

take away an individual’s citizenship without the procedural safeguards of the Fifth

and Sixth Amendments. See Kennedy v. Mendoza-Martinez, 372 U.S. 144, 165–66

(1963) (“Congress has plainly employed the sanction of deprivation of nationality as

a punishment—for the offense of leaving or remaining outside the country to evade

military service—without affording the procedural safeguards guaranteed by the

Fifth and Sixth Amendments.”).

      Finally, Defendant argues that the Eleventh Circuit implicitly acknowledged

the availability of a jury trial in a recent denaturalization case.5       Defendant

contends that in United States v. Dor, the Eleventh Circuit affirmed a district

court’s decision to grant summary judgment in favor of the government because “the

district court properly resolved [the] case on summary judgment without a jury

trial.” 729 F. App’x 793, 799 (11th Cir. 2018) (citing United States v. Jean-Baptiste,

395 F.3d 1190, 1196 (11th Cir. 2005)). Defendant believes if that a jury trial was



5     Defendant also relies on recent public statements by the Department of
Justice and a recent Supreme Court decision in Kokesh v. S.E.C., 137 S. Ct. 1635
(2017). Defendant failed, however, to present these arguments with much clarity.
                                         5
barred as a matter of law in a civil denaturalization proceeding, the Eleventh

Circuit would have made that clear. Because the Eleventh Circuit failed to do so,

Defendant concludes that, while there may not be a case directly on point with

respect to the question presented, recent case law suggests that a jury trial may be

provided under the Fifth and Sixth Amendments.

      Plaintiff’s motion is well taken because we cannot find a single case that

supports Defendant’s view that a jury trial is allowed in a denaturalization

proceeding. The most analogous case that Defendant relies on is the decision in

Dor. Defendant argues that Dor supports the right to a jury trial because if a jury

was always barred in a civil denaturalization proceeding, the Eleventh Circuit

would have clarified that point in its decision. Defendant’s contention is misplaced,

however, because the Eleventh Circuit merely stated that “the district court

properly resolved this case on summary judgment without a jury trial.” Dor, 729 F.

App’x at 799 (citation omitted). Defendant assumes that if a jury trial was always

barred in a denaturalization proceeding then the Eleventh Circuit would have made

that point clear. But, we do not interpret Dor so broadly nor do we engage in

guesswork with respect to unsupported inferences.

      With that being said, this is not the first time that a defendant has argued

that he or she is entitled to certain due process protections, including the right to a

jury trial, pursuant to the Fifth and Sixth Amendment. Defendant suggests the

Supreme Court in Gaudin hinted that a defendant may be entitled to a jury trial in


                                          6
a denaturalization proceeding. But, Defendant fails to direct the Court to anything

in that decision where the Supreme Court made that suggestion. The holding in

Gaudin was that a criminal defendant has a right to a jury trial because the

Government must prove beyond a reasonable doubt every element of a crime with

which a defendant is charged.

      Yet, a denaturalization case constitutes a civil proceeding and every court

that has considered this question has repeatedly held that “denaturalization is civil

and equitable in nature,” so that “due process [is] satisfied by a fair trial before an

impartial decisionmaker.” United States v. Kairys, 782 F.2d 1374, 1384 (7th Cir.

1986) (citing United States v. Schellong, 717 F.2d 329, 336 (7th Cir. 1983)); see also

Fedorenko, 449 U.S. at 516 (“[A] denaturalization action is a suit in equity”)

(citations omitted).

      Not to be deterred, Defendant insists that Gaudin overturned prior Supreme

Court precedent. Defendant’s contention is weak, however, because after Gaudin

appellate courts have reaffirmed the longstanding principle that that there is no

right to a jury trial in a denaturalization proceeding. See, e.g., United States v.

Arango, 686 F. App’x 489, 490 (9th Cir. 2017) (“As the Supreme Court has made

clear, denaturalization actions, which in nature are civil, not criminal, ‘assuredly

[do] not involve an adjudication to which the Sixth Amendment right to jury trial

attaches.’”) (quoting Gaudin, 515 U.S. 506 at 522)); United States v. Firishchak, 468

F.3d 1015, 1026 (7th Cir. 2006) (“Because denaturalization proceedings are


                                          7
considered equitable rather than criminal, defendants in those proceedings are

entitled to neither a jury trial nor a substitution of judge.”).          Given the

overwhelming precedent holding that a defendant is not entitled to a jury trial,

Plaintiff’s motion to strike must be GRANTED.

      B.      Whether Ms. Borgono’s Laches Defense Should be Stricken

      Plaintiff’s second argument is that the Court should strike Ms. Borgono’s

laches defense. Plaintiff claims that the Court rejected this defense on April 19,

2019 and should do so again because laches cannot apply in a denaturalization

proceeding.    Plaintiff contends, for example, that when the Court denied

Defendant’s motion to dismiss, the Court held that “[l]aches does not apply in this

case,” and that this holding should stand pursuant to the law of the case doctrine.

[D.E. 35 at 5].        As such, Plaintiff concludes that the laches defense must be

stricken. See, e.g., United States v. Arango, 686 F. App’x 489, 491 (9th Cir. 2017)

(Wallace, J., concurring) (“[I]n the immigration arena, people who have procured

citizenship by way of fraud should not be allowed to escape denaturalization via the

laches trap door.”).

      Defendant argues, on the other hand, that the Court should deny the motion

to strike because Plaintiff has stonewalled Defendant’s discovery efforts and refused

to produce any documents. Defendant’s response is misplaced, however, because it

never confronts the issue presented nor does Defendant rely on any relevant legal

authority to suggest that a laches defense is applicable against the Government.


                                           8
Putting aside that shortfall, a laches defense “cannot be asserted against the United

States in its sovereign capacity to enforce a public right or to protect the public

interest.” United States v. Arrow Transp. Co., 658 F.2d 392, 394 (5th Cir. 1981).

And it is well settled that “[when] the United States acts to grant or take away the

right of citizenship, it quintessentially acts in its sovereign capacity.” United States

v. Mandycz, 447 F.3d 951, 964 (6th Cir. 2006). Accordingly, a laches defense cannot

apply as a matter of law in an action to revoke Defendant’s naturalization and

therefore Plaintiff’s motion to strike is GRANTED.6         See, e.g., United States v.

Gkanios, 2012 WL 5986625, at *3 (S.D. Fla. Nov. 29, 2012), aff’d, 536 F. App’x 854

(11th Cir. 2013) (“[L]aches does not bar this action by the Government to revoke

Gkanios’s naturalization.”) (citing Mandycz, 447 F.3d 951 at 964).

                                 II.    CONCLUSION

      For the foregoing reasons, it is hereby ORDERED AND ADJUDGED that

Plaintiff’s motion to strike Defendant’s jury trial demand and laches defense is

GRANTED. [D.E. 40].



6      Based on the undersigned’s review of the relevant case law, we have not
found a single appellate court that has allowed a defendant to pursue a laches
defense in a denaturalization proceeding. See, e.g., Weiszmann v. Dist. Eng’r, U. S.
Army Corps of Engineers, 526 F.2d 1302, 1305 (5th Cir. 1976) (“[T]he government is
not subject to the defense of laches in enforcing its rights.”) (citing United States v.
Summerlin, 310 U.S. 414, 416 (1940); Costello v. United States, 365 U.S. 265, 281
(1961)); see also Chevron, U.S.A., Inc. v. United States, 705 F.2d 1487, 1491 (9th Cir.
1983) (“The government is not bound by . . . laches in enforcing its rights.”); United
States v. St. John’s General Hosp., 875 F.2d 1064, 1071 (3d Cir. 1989) (“It is well
established that the United States is not subject to the defense of laches in
enforcing its rights.”).
                                            9
      DONE AND ORDERED in Chambers at Miami, Florida, this 11th day of

June, 2019.

                                       /s/ Edwin G. Torres
                                       EDWIN G. TORRES
                                       United States Magistrate Judge




                                  10
